Case: 1:18-cv-08175 Document #: 375-1 Filed: 08/07/21 Page 1 of 5 PageID #:10330




                      Exhibit A
 Case: 1:18-cv-08175 Document #: 375-1 Filed: 08/07/21 Page 2 of 5 PageID #:10331




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF
                              ILLINOIS EASTERN DIVISION

 Kove IO, Inc.,
                                                       Civil Action No. 1:18-cv-08175
                         Plaintiff,
                                                       Hon. Rebecca R. Pallmeyer
         v.                                            Hon. Sheila M. Finnegan
                                                       Magistrate Judge
 Amazon Web Services, Inc.,

                         Defendant.                    Jury Trial Demanded




                 ADDENDUM IN SUPPORT OF REPLY IN SUPPORT OF
                MOTION TO COMPEL DISCOVERY OF ANDREW JASSY
       Plaintiff Kove IO, Inc. (“Kove”) respectfully submits this Addendum in support of its

Reply to Amazon Web Services, Inc.’s (“AWS”) Opposition to Kove’s Motion to Compel

Discovery of Andrew Jassy (Dkt. 369).

       On August 5, 20201, Kove deposed Jeff Barr, AWS Chief Evangelist. Despite AWS’s

representation that Barr possesses relevant overlapping knowledge with Jassy on issues identified

by Kove (Dkt. 361at 3, 6, 10), Barr testified to the contrary:




                                                 2
 Case: 1:18-cv-08175 Document #: 375-1 Filed: 08/07/21 Page 3 of 5 PageID #:10332




                              Barr was also unable to provide information regarding the following,

which Kove believes Jassy possess:

       Early history of AWS (Barr Tr. at



                                            see also id. at



       Contents and trajectory of the six-pager (Id. at

                                                                            see also id. at




       Design of S3 (Id. at

                                                                                      see also id.

       at



       Design of DynamoDB (Barr Tr. at




       Accordingly, other AWS witnesses, including Barr, are not appropriate substitutes for

Jassy, who has personal and unique knowledge of critical issues in this case. Kove respectfully

requests the Court order AWS to produce Jassy for deposition and to produce Jassy’s discovery.



                                                3
Case: 1:18-cv-08175 Document #: 375-1 Filed: 08/07/21 Page 4 of 5 PageID #:10333




Dated: August 7, 2021.                  Respectfully submitted,

                                        /s/ Khue Hoang

Khue V. Hoang (pro hac vice)            Renato Mariotti (State Bar No. 6323198)
khoang@reichmanjorgensen.com            rmariotti@thompsoncoburn.com
Jaime Cardenas-Navia (pro hac vice)     Holly H. Campbell (State Bar No. 6320395)
jcardenas-navia@reichmanjorgensen.com   hcampbell@thompsoncoburn.com
Michael W. Marvin (pro hac vice)        THOMPSON COBURN LLP
mmarvin@reichmanjorgensen.com           55 E. Monroe St., 37th Floor
REICHMAN JORGENSEN LEHMAN &             Chicago, IL 60603
FELDBERG LLP                            Telephone: (312) 346-7500
750 Third Avenue, Suite 2400            Facsimile: (312) 580-2201
New York, NY 10017
Telephone: (212) 381-1965               Courtland L. Reichman (pro hac vice)
Facsimile: (650) 623-1449               creichman@reichmanjorgensen.com
                                        Shawna L. Ballard (Identification No. 155188)
Christine E. Lehman (pro hac vice)      sballard@reichmanjorgensen.com
clehman@reichmanjorgensen.com           Kate M. Falkenstien (pro hac vice)
Adam Adler (pro hac vice)               kfalkenstien@reichmanjorgensen.com
aadler@reichmanjorgensen.com            REICHMAN JORGENSEN LEHMAN &
Phil Eklem (pro hac vice)               FELDBERG LLP
peklem@reichmanjorgensen.com            100 Marine Parkway, Suite 300
REICHMAN JORGENSEN LEHMAN &             Redwood Shores, CA 94065
FELDBERG LLP                            Telephone: (650) 623-1401
1710 Rhode Island Ave, NW, 12th Floor   Facsimile: (650) 623-1449
Telephone: (202) 894-7310
Facsimile: (650) 623-1449

                                        ATTORNEYS FOR PLAINTIFF
                                        KOVE IO, INC.




                                        4
 Case: 1:18-cv-08175 Document #: 375-1 Filed: 08/07/21 Page 5 of 5 PageID #:10334




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of August, 2021, I electronically filed the foregoing

document with the clerk of the court for the U.S. District Court, Northern District of Illinois,

Eastern Division, using the electronic case filing system of the court. The electronic case filing

system sent a “Notice of Electronic Filing” to the attorneys of record who have consented in

writing to accept this Notice as service of this document by electronic means.

                                                     /s/ Khue Hoang
                                                         Khue Hoang




                                                5
